Exhibit 77(q)(1) [LETTERHEAD OF ERNST & YOUNG LLP] August 4, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Gentleman: We have read Item 77K of Form NSAR dated August 4, 2009, of The Alger American Funds and are in agreement with the statements contained in paragraphs 1 - 4 of sub-item 77K therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ Ernst & Young LLP Copy to: Michael Martins Treasurer The Alger Family of Funds c/o Fred Alger Management, Inc. Harbourside
